

Exhibit 10.1
 
ONVIA, INC.
 
2008 EQUITY INCENTIVE PLAN
 
1. Purposes of the Plan.  The purposes of this Onvia, Inc. 2008 Equity Incentive
Plan are to attract and retain the best available personnel for positions of
substantial responsibility, to provide additional incentive to Employees and
Consultants of the Company and its Subsidiaries and to promote the success of
the Company’s business.  Awards under the Plan may include Options, Stock
Awards, Restricted Stock, Stock Units, Stock Appreciation Rights and other
incentives payable in shares of Common Stock.  Options granted under the Plan
may be incentive stock options (as defined under Section 422 of the Code) or
non-statutory stock options, as determined by the Administrator at the time of
grant of an option and subject to the applicable provisions of Section 422 of
the Code, as amended, and the regulations promulgated thereunder.
 
2. Definitions.  Certain capitalized terms used in the Plan have the meanings
set forth in Appendix I.
 
3. Stock Subject to the Plan.  Subject to the provisions of Section 15 of the
Plan, the maximum aggregate number of Shares that may be optioned and sold or
awarded under the Plan on or after September 5, 2008, is 357,275 shares of
Common Stock, plus any shares of Common Stock subject to outstanding Options
under the Plan as of September 5, 2008 that subsequently cease to be subject to
such Options (other than by reason of exercise or settlement of the Options to
the extent they are exercised for or settled in vested and non-forfeitable
Shares).  The Shares may be authorized, but unissued, or reacquired Common
Stock.  If an Option should expire or become unexercisable for any reason
without having been exercised in full, the unpurchased Shares that were subject
thereto shall, unless the Plan shall have been terminated, become available for
future grant under the Plan.  In addition, any shares of Common Stock, which are
retained by the Company upon exercise of an Option in order to satisfy the
exercise price for such Option or any withholding taxes due with respect to such
an exercise of an Option or with respect to the grant, vesting or distribution
of any other Award shall be treated as not issued and shall continue to be
available under the Plan.  Shares repurchased by the Company pursuant to any
repurchase right which the Company may have shall not be available for future
grant under the Plan.
 
Notwithstanding anything in the Plan to the contrary, the Administrator may
grant Substitute Awards under the Plan.  Substitute Awards shall not reduce the
number of Shares authorized for issuance under the Plan. In the event that an
Acquired Entity has shares available for awards or grants under one or more
preexisting plans not adopted in contemplation of such acquisition or
combination, then, to the extent determined by the Administrator, the shares
available for grant pursuant to the terms of such preexisting plan (as adjusted,
to the extent appropriate, using the exchange ratio or other adjustment or
valuation ratio or formula used in such acquisition or combination to determine
the consideration payable to holders of common stock of the entities that are
parties to such acquisition or combination) may be used for Awards under the
Plan and shall not reduce the number of shares of Common Stock authorized for
issuance under the Plan; provided, however, that Awards using such available
shares of Common Stock shall not be made after the date awards or grants could
have been made under the terms of
 

 
1

--------------------------------------------------------------------------------

 

such preexisting plans, absent the acquisition or combination, and shall only be
made to individuals who were employees of the Acquired Entity prior to such
acquisition or combination.
 
4. Administration of the Plan
 
(a) General.  The Plan shall be administered by the Board or a Committee, or a
combination thereof, as determined by the Board.  The Plan may be administered
by different administrative bodies with respect to different classes of
Participants and, if permitted by the Applicable Laws, the Board may authorize
one or more Directors to grant Awards under the Plan.
 
(b) Administration with Respect to Reporting Persons.  With respect to Awards
granted to Reporting Persons and Named Executives, the Plan may (but need not)
be administered so as to permit such Awards to qualify for the exemption set
forth in Rule 16b-3 and, to the extent available under Applicable Laws, to
qualify as performance-based compensation under Section 162(m) of the Code.
 
(c) Committee Composition.  If a Committee has been appointed pursuant to this
Section 4, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board.  From time to time the Board may increase
the size of any Committee and appoint additional members thereof, remove members
(with or without cause) and appoint new members in substitution therefore, fill
vacancies (however caused) and remove all members of a Committee and thereafter
directly administer the Plan, all to the extent permitted by the Applicable Laws
and, in the case of a Committee administering the Plan pursuant to Section 4(b)
above, to the extent permitted or required by Rule 16b-3 and Section 162(m) of
the Code.
 
(d) Powers of the Administrator.  Subject to the provisions of the Plan and in
the case of a Committee, the specific duties delegated by the Board to such
Committee, and subject to the approval of any relevant authorities, including
the approval, if required, of any Stock Exchange, the Administrator shall have
the authority, in its discretion:
 
(i) to determine the Fair Market Value of the Common Stock, in accordance with
(t) of Appendix I of the Plan;
 
(ii) to select the Consultants and Employees to whom Awards may from time to
time be granted hereunder;
 
(iii) to determine whether and to what extent Awards are granted hereunder;
 
(iv) to determine the number of shares of Common Stock to be covered by each
such Award granted hereunder;
 
(v) to approve forms of Award Agreement for use under the Plan;
 
(vi) to determine the terms and conditions of Awards, not inconsistent with the
terms of the Plan;
 

 
2

--------------------------------------------------------------------------------

 

(vii) to construe and interpret the terms of the Plan and Awards granted under
the Plan;
 
(viii) to permit the early exercise of any Option in exchange for Restricted
Stock subject to a right of repurchase; and
 
(ix) in order to fulfill the purposes of the Plan and without amending the Plan,
to modify grants of Awards to Participants who are foreign nationals or employed
outside the United States in order to recognize differences in local law, tax
policies or customs.
 
(e) Effect of Administrator’s Decision.  All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Participants.
 
(f) Limitation on Administrator's Authority for Option or SAR Repricing.  In no
event, however, shall the Administrator have the right, without stockholder
approval, to (i) cancel or amend outstanding Options or SARs for the purpose of
repricing, replacing or regranting such Options or SARs with Options or SARs
that have a purchase or grant price that is less than the purchase or grant
price for the original Options or SARs except in connection with adjustments
provided in Section 15, or (ii) issue an Option or amend an outstanding Option
to provide for the grant or issuance of a new Option on exercise of the original
Option.
 
5. Eligibility.
 
(a) Recipients of Grants.  Awards other than Incentive Stock Options may be
granted to Employees and Consultants.  Incentive Stock Options may be granted
only to Employees; provided however that Employees of Affiliates shall not be
eligible to receive Incentive Stock Options.  An Employee or Consultant who has
been granted an Award may, if he or she is otherwise eligible, be granted
additional Awards.
 
(b) Type of Option.  Each Option shall be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option.  However,
notwithstanding such designations, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Options designated as Incentive Stock
Options are exercisable for the first time by any Optionee during any calendar
year (under all plans of the Company or any Parent or Subsidiary) exceeds One
Hundred Thousand Dollars ($100,000), such excess Options shall be treated as
Nonstatutory Stock Options.  For purposes of this Section 5(b), Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of the Shares subject to an Incentive Stock Option shall
be determined as of the date of the grant of such Option.  Incentive Stock
Options with respect to no more than the number of shares of Common Stock
available under the Plan as set forth in Section 3 of the Plan shall be granted
under the Plan on or after September 5, 2008.
 
(c) At-Will Employment Relationship.  The Plan shall not confer upon any
Participant any right with respect to continuation of employment or consulting
relationship with the Company, nor shall it interfere in any way with such
Participant’s right or the Company’s right to terminate his or her employment or
consulting relationship at any time, with or without cause.
 

 
3

--------------------------------------------------------------------------------

 

(d) Term of Plan.  The amendment and restatement of the Amended and Restated
1999 Stock Option Plan as the Onvia, Inc. 2008 Equity Incentive Plan shall
continue in effect for a term of ten (10) years from the earlier to occur of its
adoption by the Board or its approval by the stockholders of the Company as
described in Section 22 of the Plan.  In accordance with Section 422 of  the
Code and Treasury Regulations §§1.422-2(b)(iii) and 1.422-2(c), the amendment
and restatement of the Amended and Restated 1999 Stock Option Plan as the Onvia,
Inc. 2008 Equity Incentive Plan is intended to constitute a new plan for
purposes of the Incentive Stock Option rules under Section 422 of the Code.  As
a result, it is intended that Incentive Stock Options may be granted within ten
years from the earlier of the date this Onvia, Inc. 2008 Equity Incentive Plan
is adopted by the Board or the date it is approved by stockholders.]
 
6. Term of Option.  The term of each Option shall be the term stated in the
Award Agreement; provided, however, that the term shall be no more than ten (10)
years from the date of grant thereof or such shorter term as may be provided in
the Award Agreement.  However, in the case of an Incentive Stock Option granted
to an Optionee who, at the time the Option is granted, owns stock representing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Option shall
be five (5) years from the date of grant thereof or such shorter term as may be
provided in the Award Agreement.
 
7. Limitation on Grants to Employees.  Subject to adjustment as provided in
Section 15 below, the maximum number of Shares which may be subject to Awards
granted to any one Employee under the Plan for any fiscal year of the Company
shall be 300,000 Shares.
 
8. Option Exercise Price and Consideration.
 
(a) The per share exercise price for the Shares to be issued pursuant to
exercise of an Option shall be such price as is determined by the Administrator,
but shall be subject to the following:
 
(i) In the case of an Incentive Stock Option that is:
 
(A) granted to an Employee who, at the time of the grant of such Incentive Stock
Option, is a Ten Percent Holder, the per Share exercise price shall be no less
than one hundred ten percent (110%) of the Fair Market Value per Share on the
date of grant.
 
(B) granted to any other Employee, the per Share exercise price shall be no less
than one hundred percent (100%) of the Fair Market Value per Share on the date
of grant.
 
(ii) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be no less than 100% of the Fair Market Value on the date of grant.
 
(iii) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as required above pursuant to a merger or other
corporate transaction.
 

 
4

--------------------------------------------------------------------------------

 

(iv) The consideration to be paid for the Shares to be issued upon exercise of
an Option, including the method of payment, shall be determined by the
Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant) and may consist entirely of (i) cash,
(ii) check, (iii) at the discretion of the Board, a promissory note, (iv) other
Shares that have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which such Option shall be
exercised, (v) authorization for the Company to retain from the total number of
Shares as to which the Option is exercised that number of Shares having a Fair
Market Value on the date of exercise equal to the exercise price for the total
number of Shares as to which the Option is exercised, (vi) delivery of a
properly executed exercise notice together with such other documentation as the
Administrator and the broker, if applicable, shall require to effect an exercise
of the Option and delivery to the Company of the sale proceeds required to pay
the exercise price and any applicable income or employment taxes, (vii) any
combination of the foregoing methods of payment or (viii) such other
consideration and method of payment for the issuance of Shares to the extent
permitted under Applicable Laws.  In making its determination as to the type of
consideration to accept, the Administrator shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company.
 
9. Exercise of Option.
 
(a) Procedure for Exercise; Rights as a Stockholder.  Any Option granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Administrator, including performance criteria with respect to
the Company and/or the Optionee, and as shall be permissible under the terms of
the Plan.
 
An Option may not be exercised for a fraction of a Share.
 
An Option shall be deemed to be exercised when written or electronic notice of
such exercise has been given to the Company in accordance with the terms of the
Option by the person entitled to exercise the Option and the Company has
received full payment for the Shares with respect to which the Option is
exercised.  Full payment may, as authorized by the Board, consist of any
consideration and method of payment allowable under Section 9(b) of the
Plan.  Until the issuance (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company) of the
Shares, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option.  The issuance of Shares may be effected on a
noncertificated basis, to the extent not prohibited by Applicable Laws or the
applicable rules of any Stock Exchange.  No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 15 of the Plan.
 
Exercise of an Option in any manner shall result in a decrease in the number of
Shares that thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.
 
(b) Termination of Employment or Consulting Relationship.  Subject to Sections
10(c) and 10(d), in the event of termination of an Optionee’s Continuous Status
as an Employee or Consultant with the Company, such Optionee may, but only
within three (3)
 

 
5

--------------------------------------------------------------------------------

 

(c) months (or such other period of time not less than thirty (30) days as is
determined by the Administrator, with such determination in the case of an
Incentive Stock Option being made at the time of grant of the Option and not
exceeding three (3) months) after the date of such termination (but in no event
later than the expiration date of the term of such Option as set forth in the
Award Agreement), exercise his or her Option to the extent that the Optionee was
entitled to exercise it at the date of such termination.  To the extent that
Optionee was not entitled to exercise the Option at the date of such
termination, or if Optionee does not exercise such Option to the extent so
entitled within the time specified herein, the Option shall terminate.  No
termination shall be deemed to occur and this Section 10(b) shall not apply if
(i) the Optionee is a Consultant who becomes an Employee or (ii) the Optionee is
an Employee who becomes a Consultant.
 
(d) Disability of Optionee.
 
(i) Notwithstanding the provisions of Section 10(b) above, in the event of
termination of an Optionee’s Continuous Status as an Employee or Consultant as a
result of his or her total and permanent disability (within the meaning of
Section 22(e)(3) of the Code), Optionee may, but only within twelve (12) months
from the date of such termination (but in no event later than the expiration
date of the term of such Option as set forth in the Award Agreement), exercise
the Option to the extent otherwise entitled to exercise it at the date of such
termination.  To the extent that Optionee was not entitled to exercise the
Option at the date of termination, or if Optionee does not exercise such Option
to the extent so entitled within the time specified herein, the Option shall
terminate.
 
(ii) In the event of termination of an Optionee’s Continuous Status as an
Employee or Consultant as a result of a disability which does not fall within
the meaning of total and permanent disability (as set forth in Section 22(e)(3)
of the Code), Optionee may, but only within six (6) months from the date of such
termination (but in no event later than the expiration date of the term of such
Option as set forth in the Award Agreement), exercise the Option to the extent
otherwise entitled to exercise it at the date of such termination.  However, to
the extent that such Optionee fails to exercise an Option which is an Incentive
Stock Option (within the meaning of Section 422 of the Code) within three (3)
months of the date of such termination, the Option will not qualify for
Incentive Stock Option treatment under the Code.  To the extent that Optionee
was not entitled to exercise the Option at the date of termination, or if
Optionee does not exercise such Option to the extent so entitled within six
months (6) from the date of termination, the Option shall terminate.
 
(e) Death of Optionee.  In the event of the death of an Optionee during the
period of Continuous Status as an Employee or Consultant, or within thirty (30)
days following the termination of the Optionee’s Continuous Status as an
Employee or Consultant, the Option may be exercised, at any time within six (6)
months following the date of death (but in no event later than the expiration
date of the term of such Option as set forth in the Award Agreement), by the
Optionee’s estate or by a person who acquired the right to exercise the Option
by bequest or inheritance, but only to the extent the Optionee was entitled to
exercise the Option at the date of death or, if earlier, the date of termination
of the Continuous Status as an Employee or Consultant.  To the extent that
Optionee was not entitled to exercise the Option at the date of
 

 
6

--------------------------------------------------------------------------------

 

(f) death or termination, as the case may be, or if Optionee does not exercise
such Option to the extent so entitled within the time specified herein, the
Option shall terminate.
 
(g) Extension of Exercise Period.  The Administrator shall have full power and
authority to extend the period of time for which an Option is to remain
exercisable following termination of an Optionee’s Continuous Status as an
Employee or Consultant from the periods set forth in Sections 10(b), 10(c) and
10(d) above or in the Award Agreement to such greater time as the Board shall
deem appropriate, provided, that in no event shall such Option be exercisable
later than the date of expiration of the term of such Option as set forth in the
Award Agreement.
 
(h) Rule 16b-3.  To the extent determined appropriate by the Administrator,
Options granted to Reporting Persons shall comply with Rule 16b-3 and shall
contain such additional conditions or restrictions as may be required thereunder
to qualify for the maximum exemption for Plan transactions.
 
10. Stock Awards, Restricted Stock and Stock Units.
 
(a) Grant of Stock Awards, Restricted Stock and Stock Units.  The Administrator
may grant Stock Awards, Restricted Stock and Stock Units on such terms and
conditions and subject to such repurchase or forfeiture restrictions, if any,
which may be based on Continuous Status as an Employee or Consultant, the
achievement of any performance goals or any other criteria determined by the
Administrator, as the Administrator shall determine in its sole discretion,
which terms, conditions and restrictions shall be set forth in the Award
Agreement.
 
(b) Issuance of Shares.  Upon the satisfaction of any terms, conditions and
restrictions prescribed with respect to Restricted Stock or Stock Units, or upon
a Participant’s release from any terms, conditions and restrictions of
Restricted Stock or Stock Units or as otherwise designated by the Administrator,
as determined by the Administrator, and subject to the provisions of Section 14,
(a) the shares of Restricted Stock covered by each Award of Restricted Stock
shall become freely transferable by the Participant, and (b) Stock Units shall
be paid in shares of Common Stock or, if set forth in the Award Agreement, in
cash or a combination of cash and shares of Common Stock. Any fractional shares
subject to such Awards shall be paid to the Participant in cash.
 
11. Stock Appreciation Rights.
 
(a) Grant of Stock Appreciation Rights.  The Administrator may grant Stock
Appreciation Rights to Participants at any time on such terms and conditions as
the Administrator shall determine in its sole discretion.  An SAR may be granted
in tandem with an Option or alone (“freestanding”).  The grant price of a tandem
SAR shall be equal to the exercise price of the related Option. The grant price
of a freestanding SAR shall be established in accordance with procedures for
Options set forth in Section 9.  An SAR may be exercised upon such terms and
conditions and for the term as the Administrator determines in its sole
discretion; provided, however, that subject to earlier termination in accordance
with the terms of the Plan and the instrument evidencing the SAR, the maximum
term of a freestanding SAR shall be ten
 

 
7

--------------------------------------------------------------------------------

 

(b) years, and in the case of a tandem SAR, (a) the term shall not exceed the
term of the related Option and (b) the tandem SAR may be exercised for all or
part of the Shares subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the related Option, except that the tandem
SAR may be exercised only with respect to the Shares for which its related
Option is then exercisable.
 
(c) Payment of SAR Amount.  Upon the exercise of an SAR, a Participant shall be
entitled to receive payment in an amount determined by multiplying:  (i) the
difference between the Fair Market Value of a share of the Common Stock on the
date of exercise over the grant price of the SAR by (ii) the number of Shares
with respect to which the SAR is exercised. At the discretion of the
Administrator as set forth in the Award Agreement, the payment upon exercise of
an SAR may be in cash, in shares of Common Stock, in some combination thereof or
in any other manner approved by the Administrator in its sole discretion.
 
12. Other Stock-Based Awards.  Subject to the terms of the Plan and such other
terms and conditions as the Administrator deems appropriate, the Administrator
may grant other incentives payable in shares of Common Stock under the Plan.
 
13. Stock Withholding to Satisfy Withholding Tax Obligations.  At the discretion
of the Administrator, Participants may satisfy withholding obligations as
provided in this paragraph.  When a Participant incurs tax liability in
connection with an Award, which tax liability is subject to tax withholding
under applicable tax laws, and the Participant is obligated to pay the Company
an amount required to be withheld under applicable tax laws, the Participant may
satisfy the withholding tax obligation by one or some combination of the
following methods:  (a) by cash payment, (b) out of Participant’s current
compensation, (c) if permitted by the Administrator, in its discretion, by
surrendering to the Company Shares that have a Fair Market Value on the date of
surrender equal to or less than the statutory minimum tax withholding applicable
to the ordinary income recognized by the Participant or (d) if permitted by the
Administrator, by electing to have the Company withhold from the Shares to be
issued upon exercise of the Option or received in connection with an Award, if
any, that number of Shares having a Fair Market Value equal to the statutory
minimum amount required to be withheld.  For this purpose, the Fair Market Value
of the Shares to be withheld shall be determined on the Tax Date.
 
To the extent determined appropriate by the Administrator, any surrender by a
Reporting Person of previously owned Shares to satisfy tax withholding
obligations arising upon exercise of the Option or in connection with an Award
must comply with the applicable provisions of Rule 16b-3 and shall be subject to
such additional conditions or restrictions as may be required thereunder to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.
 
All elections by a Participant to have Shares withheld to satisfy tax
withholding obligations shall be made in a form acceptable to the Administrator
and shall to the extent deemed appropriate by the Administrator be subject to
the following restrictions:
 
(a) the election must be made on or prior to the applicable Tax Date;
 

 
8

--------------------------------------------------------------------------------

 

(b) once made, the election shall be irrevocable as to the particular Shares of
the Option as to which the election is made;
 
(c) all elections shall be subject to the consent or disapproval of the
Administrator; and
 
(d) if the Participant is a Reporting Person, the election must comply with the
applicable provisions of Rule 16b-3 and shall be subject to such additional
conditions or restrictions as may be required thereunder to qualify for the
maximum exemption from Section 16 of the Exchange Act with respect to Plan
transactions.
 
In the event the election to have Shares withheld is made by an Optionee and the
Tax Date is deferred under Section 83 of the Code because no election is filed
under Section 83(b) of the Code, the Optionee shall receive the full number of
Shares with respect to which the Option is exercised but such Optionee shall be
unconditionally obligated to tender back to the Company the proper number of
Shares on the Tax Date.
 
14. Adjustments Upon Changes in Capitalization; Corporate Transactions.
 
(a) Changes in Capitalization.  Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and the number of shares of Common Stock that have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or that have been returned to the Plan upon cancellation or expiration
of an Option or forfeiture of an Award, the number of Shares described in
Sections 3 and 8 above, as well as the price per share of Common Stock covered
by each such outstanding Option or other Award, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination, recapitalization or reclassification of the Common Stock, or any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive.  Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an Award.
 
(b) Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Option and all other Awards will terminate
immediately prior to the consummation of such proposed action, unless otherwise
provided by the Administrator.  The Administrator may, in the exercise of its
sole discretion in such instances, declare that any Option shall terminate as of
a date fixed by the Administrator and give each Optionee the right to exercise
his or her Option as to all of the Optioned Stock, including Shares as to which
the Option would not otherwise be exercisable.
 

 
9

--------------------------------------------------------------------------------

 

(c) Acquisition, Merger or Change in Control.
 
(i) In the event of a Change in Control, if and to the extent such outstanding
Award is not to be assumed by the successor corporation at the consummation of
the Change in Control, the vesting of such Award shall automatically be
accelerated so that 100% of the unvested shares of Common Stock covered by such
Award shall be fully vested immediately prior to the consummation of the Change
in Control, and then terminate upon the consummation of the Change in Control.
 
(ii) In the event of a Change in Control, if and to the extent such outstanding
Award is assumed by the successor corporation at the consummation of the Change
in Control, the vesting of each outstanding Award held by a Participant who is
an executive officer shall be accelerated so that twenty-five percent (25%) of
the unvested shares of Common Stock covered by such Award shall be fully vested
upon the consummation of the Change in Control.  In addition, the vesting of
each outstanding Award held by a Participant who is an executive officer shall
be accelerated completely so that one hundred percent (100%) of the shares of
Common Stock covered by such Award are fully vested and exercisable in the event
that within twelve (12) months of the consummation of such Change in Control,
such Participant’s employment by the Company is either terminated by the Company
other than for Cause (as defined below) or terminated by the Participant for
Good Reason (as defined below).  For purposes of this Plan, “executive officer”
shall mean the Company's:  president, principal executive officer, principal
financial officer, any vice president in charge of a principal business unit,
division or function (such as marketing, sales, engineering, customer
experience, business development, and products and services), and any other
officer who performs a policy-making function, or any other person who performs
similar policy-making functions for the Company.
 
For purposes of this Section 15(c)(ii), “Cause” means fraud, misappropriation or
embezzlement on the part of the Participant which results in material loss,
damage or injury to the Company, the Optionee’s conviction of a felony involving
moral turpitude, or the Participant’s gross neglect of duties.
 
For purposes of this Section 15(c)(ii), “Good Reason” means a relocation of the
Participant’s principal worksite to a location more than fifty (50) miles from
the Participant’s pre-Change in Control worksite or a material reduction in the
Participant’s compensation, responsibilities or authority as in effect before
the Change in Control.
 
The Administrator has the authority, in the Administrator’s sole discretion, to
provide for the automatic acceleration of vesting of any outstanding Awards upon
the occurrence of a Change in Control.  In addition the Administrator subject to
the following sentence has the authority, in the Administrator's sole
discretion, to provide for the automatic acceleration of any other term of any
outstanding Awards upon the occurrence of a Change in Control.  With respect to
any Award subject to the requirements of Section 409A of the Code but only to
the extent necessary for such Award to comply with Section 409A of the Code, a
Change in Control must constitute a change in the ownership or effective control
of the Company, or in the ownership of a substantial portion of the assets of
the Company, within the meaning of Section 409A(a)(2)(A)(v) of the Code for any
acceleration of payment timing pursuant to the preceding sentence or the
following paragraph.
 

 
10

--------------------------------------------------------------------------------

 

Without limiting the foregoing or Section 4(d), the Administrator, in its sole
discretion, may instead provide in the event of a Change in Control that is a
Business Combination that a Participant’s outstanding Awards shall terminate
upon or immediately prior to such Business Combination and that such Participant
shall receive, in exchange therefor, a cash payment equal to the amount (if any)
by which (x) the value of the per share consideration received by holders of
shares of Common Stock in the Business Combination, or, in the event the
Business Combination does not result in direct receipt of consideration by
holders of shares of Common Stock, the value of the deemed per share
consideration received, in each case as determined by the Administrator in its
sole discretion, multiplied by the number of shares of Common Stock subject to
such outstanding Awards (to the extent then vested and exercisable or whether or
not then vested and exercisable, as determined by the Administrator in its sole
discretion) exceeds (y) if applicable, the respective aggregate exercise price
or grant price for such Awards.
 
In the event that the Company is party to a Business Combination that
constitutes a Change in Control, outstanding Options shall be subject to the
Business Combination agreement.  Such agreement may provide for one or more of
the following:  (i) the continuation of the outstanding Options of the Company,
if the Company is the Surviving Entity; (ii) the assumption of the Plan and
outstanding Options by the Surviving Entity or its Parent; (iii) the
substitution by the Surviving Entity or its Parent of options with substantially
the same terms for such outstanding Options; (iv) immediate exercisability of
such outstanding Options followed by cancellation of such Options; (v)
settlement of the intrinsic value, if any, of the outstanding Options (whether
or not then exercisable) in cash or cash equivalents or equity (including cash
or equity subject to deferred vesting and delivery consistent with the vesting
restrictions applicable to such Options or the underlying Shares) followed by
the cancellation of such Options; in each case without the Optionee’s consent.
 
 
(d) Certain Distributions.  Subject to Section 15(e), in the event of any
distribution to the Company’s stockholders of securities of any other entity or
other assets (other than dividends payable in cash or stock of the Company)
without receipt of consideration by the Company, the Administrator may, in its
discretion, appropriately adjust the price per share of Common Stock covered by
each outstanding Award to reflect the effect of such distribution.
 
(e) Section 409A.   Notwithstanding anything in this Section 15 to the contrary,
(a) any adjustments pursuant to this Section 15 to Awards that are considered
“deferred compensation” within the meaning of Section 409A of the Code are
intended to be made only if permitted by Section 409A of the Code and only in a
manner in compliance with the requirements of Section 409A of the Code and
(b) any adjustments made pursuant to this Section 15 to Awards that are not
considered “deferred compensation” subject to Section 409A are intended to be
made only if and in such a manner that after such adjustment the Awards either
(i) continue not to be subject to Section 409A of the Code or (ii) comply with
the requirements of Section 409A of the Code; it is intended that the provisions
of this Section 15 will be interpreted and operated accordingly.
 


15. Non-Transferability of Awards.  Awards may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution; provided, however, that the Administrator
may in its discretion grant transferable Nonstatutory Stock Options pursuant to
Award Agreements specifying (a) the
 

 
11

--------------------------------------------------------------------------------

 

manner in which such Nonstatutory Stock Options are transferable and (b) that
any such transfer shall be subject to the Applicable Laws.  The designation of a
beneficiary by a Participant will not constitute a transfer.  An Option may be
exercised, during the lifetime of the holder of the Option, only by such holder
or a transferee permitted by this Section 16.
 
16. Time of Granting Awards.  The date of grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Award, or such  later date as is determined by the Board of
Directors.  Notice of the determination shall be given to each Employee or
Consultant to whom an Award is so granted within a reasonable time after the
date of such grant.
 
17. Amendment and Termination of the Plan.
 
(a) Amendment and Termination.  The Board may at any time amend, alter, suspend
or discontinue the Plan, but subject to Section 24, no amendment, alteration,
suspension or discontinuation shall be made that would impair the rights of any
Participant under any grant theretofore made, without his or her consent.  In
addition, to the extent necessary and desirable to comply with the Applicable
Laws, the Company shall obtain stockholder approval of any Plan amendment in
such a manner and to such a degree as required.
 
(b) Effect of Amendment or Termination.  Subject to Section 24, no amendment or
termination of the Plan shall adversely affect Awards already granted, unless
mutually agreed otherwise between the Participant and the Board, which agreement
must be in writing and signed by the Participant and the Company.
 
18. Conditions Upon Issuance of Shares.  Shares shall not be issued pursuant to
the exercise of an Option or otherwise in connection with an Award unless the
exercise of such Option and the issuance and delivery of such Shares pursuant to
the Option or in connection with the Award shall comply with the Applicable
Laws, with such compliance determined by the Company in consultation with its
legal counsel.
 
As a condition to the exercise of an Option or in connection with an Award, the
Company may require the person exercising such Option or with such Award to
represent and warrant at the time of any such exercise or purchase that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required by law.
 
19. Code Section 162(m) Provisions.
 
(a)           General.  Notwithstanding any other provision of the Plan, the
Compensation Committee may, at the time of grant of an Award (other than an
Option or SAR) to a Participant who is then a Covered Employee, or is likely to
be a Covered Employee as of the end of the tax year in which the Company would
claim a tax deduction in connection with such Award, specify that all or any
portion of such Award is intended to satisfy the requirements for
performance-based compensation under Section 162(m) and be subject to this
Section 20.  With respect to each such Award, the Compensation Committee shall
establish, in writing, that the vesting and/or payment pursuant to the Award
shall be conditioned on the attainment for the specified Performance Period of
specified performance targets related to designated performance
 

 
12

--------------------------------------------------------------------------------

 

goals for such period selected by the Compensation Committee from among the
Performance Criteria specified in Section 20(b).  Such performance goals shall
be set by the Compensation Committee within the time period prescribed by, and
shall otherwise comply with the requirements of, Section 162(m), or any
successor provision thereto, and the regulations thereunder.
 
(b)           Performance Criteria.  If an Award is subject to this Section 20,
then the lapsing of restrictions thereon and the distribution of cash, shares of
Common Stock or other property pursuant thereto, as applicable, shall be subject
to the achievement of one or more objective performance goals established by the
Compensation Committee, which shall be based on the attainment of specified
levels of one or any combination of the following "performance criteria" for the
Company as a whole or any business unit of the Company, as reported or
calculated by the Company:  net earnings or net income (before or after taxes);
earnings per share (basic or fully diluted); earnings per share growth; net
sales growth or bookings growth; revenues; revenues growth; operating profit or
income (including or excluding depreciation, amortization, extraordinary items,
restructuring charges or other expenses); return measures (including, but not
limited to, return on assets, capital, total capital, net capital utilized,
equity or sales); working capital; cash flow (including, but not limited to,
operating cash flow, free cash flow or cash flow return on capital); earnings
before or after taxes, interest, depreciation and/or amortization; gross or
operating profit; cost control; strategic initiatives; market share;
improvements in capital structure; productivity ratios; asset ratios; share
price (including, but not limited to, growth measures and total stockholder
return); expense targets; debt to capital ratios; margins; operating efficiency
or margins; capital efficiency; strategic targets; economic profit; employee or
customer satisfaction, services performance, subscriber, cash management or
asset management metrics; working capital targets; cash value added; or market
or economic value added (together, the “Performance Criteria”).
 
 
Such performance goals also may be based on the achievement of specified levels
of Company performance (or performance of an applicable Affiliate or business
unit of the Company) under one or more of the Performance Criteria described
above relative to the performance of other corporations.
 

The Compensation Committee may provide in any such Award that any evaluation of
performance may include or exclude any of the following events that occur during
a Performance Period:  (i) asset write-downs, (ii) litigation or claim judgments
or settlements, (iii) the effect of changes in tax laws, accounting principles,
or other laws or provisions affecting reported results, (iv) any reorganization
and restructuring programs, (v) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in Management's Discussion and
Analysis of Financial Condition and Results of Operations appearing in the
Company's annual report to stockholders for the applicable year,
(vi) acquisitions or divestitures, (vii) foreign exchange gains and losses, and
(viii) gains and losses on asset sales.  To the extent such inclusions or
exclusions affect Awards to Covered Employees, they shall be prescribed in a
form that satisfies the requirements for "performance-based compensation" within
the meaning of Section 162(m)(4)(C) of the Code, or any successor provision
thereto.
 

 
13

--------------------------------------------------------------------------------

 

(c)           Compensation Committee Certification and Authority. After the
completion of each Performance Period, the Compensation Committee shall certify
the extent to which any Performance Criteria has been satisfied, and the amount
payable as a result thereof, prior to payment, settlement or vesting of any
Award subject to this Section 20.  Notwithstanding any provision of the Plan
other than Section 15, with respect to any Award that is subject to this
Section 20, the Compensation Committee may adjust downward, but not upward, the
amount payable pursuant to such Award, and the Compensation Committee may not
waive the achievement of the applicable performance goals except in the case of
the death or permanent disability (within the meaning of Section 22(e)(3) of the
Code) of the Covered Employee.
 
The Compensation Committee shall have the power to impose such other
restrictions on Awards subject to this Section 20 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
"performance-based" compensation with the meaning of Section 162(m).
 
 
(d)          Limitations.  In addition to the limitation set forth in Section 8,
the maximum dollar value payable with respect to Awards payable in cash subject
to this Section 20 granted to any Covered Employee in any one calendar year is
$2,000,000.
The Compensation Committee shall have the power to impose such other
restrictions on Awards subject to this Section 20 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
"performance-based compensation" within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.
 

20. Award Agreements.  Awards shall be evidenced by written or electronic
agreements in such form as the Administrator shall approve from time to time.
 
21. Stockholder Approval.  If required by the Applicable Laws, amendment of the
Plan shall be subject to approval by the stockholders of the Company within
twelve (12) months before or after the date the Plan is adopted or amended, as
applicable.  Such stockholder approval shall be obtained in the degree and
manner required under the Applicable Laws.  All Awards issued with respect to
the amended provisions of the Plan shall become void in the event such approval
of the amendment is not obtained.  In accordance with Section 422 of  the Code
and Treasury Regulations §§1.422-2(b)(iii) and 1.422-2(c), the amendment and
restatement of the Amended and Restated 1999 Stock Option Plan as the Onvia,
Inc. 2008 Equity Incentive Plan is intended to constitute a new plan for
purposes of the Incentive Stock Option rules under Section 422 of the Code.  As
a result, it is intended that Incentive Stock Options may be granted within ten
years from the earlier of the date this Onvia, Inc. 2008 Equity Incentive Plan
is adopted by the Board or the date the Plan is approved by shareholders.
 
22. No Rights as a Stockholder.  Unless otherwise provided by the Plan
Administrator or in the Award Agreement or in a written employment, services or
other agreement, no Award shall entitle the Participant to any cash dividend,
voting or other right of a stockholder unless and until the date of issuance
under the Plan of the shares of Common Stock that are the subject of such Award.
 

 
14

--------------------------------------------------------------------------------

 

23. Compliance with Laws and Regulations.  Notwithstanding anything contained in
the Plan to the contrary, the Company intends that any and all Awards and
compensation payable under the Plan shall satisfy the requirements for exemption
from, or compliance with, Section 409A of the Code and that all terms and
provisions shall be interpreted to satisfy such requirements.  If the
Administrator determines that an Award, payment, distribution, transaction or
any other action or arrangement contemplated by the provisions of the Plan
would, if undertaken, cause a Participant to become subject to Section 409A of
the Code, the Administrator, to the extent it deems necessary or advisable in
its sole discretion, reserves the right, but shall not be required, to
unilaterally amend or modify the Plan and any Award granted under the Plan so
that the Award qualifies for exemption from, or compliance with, Section 409A of
the Code.
 
Furthermore, any payment or distribution that is subject to Section 409A of the
Code that is to be made under the Plan (or pursuant to an Award under the Plan)
to a Participant who is a “specified employee” of the Company within the meaning
of that term under Section 409A of the Code and as determined and in accordance
with any methodology selected consistent with Section 409A of the Code by the
Administrator, on account of a “separation from service” within the meaning of
that term under Section 409A of the Code, may not be made before the date which
is six months after the date of such “separation from service” as determined and
in accordance with any methodology selected consistent with Section 409A of the
Code by the Administrator unless the payment or distribution is exempt from the
application of Section 409A of the Code by reason of the short-term deferral
exemption or otherwise.
 
Notwithstanding any other provision in the Plan, the Administrator makes no
representations that Awards granted under the Plan shall be exempt from, or
comply with, Section 409A of the Code and makes no undertaking to preclude
Section 409A of the Code from applying to Awards granted under the Plan.  No
provision of the Plan shall be interpreted or construed to transfer any
liability for failure to comply with Section 409A from the Participant or any
other individual to the Company.
 

 
15

--------------------------------------------------------------------------------

 

Appendix I
 


 
Definitions
 
(a) “Acquired Entity” means any entity acquired by the Company or a Subsidiary
or with which the Company or a Subsidiary merges or combines.
 
(b) “Administrator” means the Board or any of its Committees appointed pursuant
to Section 4.
 
(c) “Affiliate” means an entity other than a Subsidiary in which the Company
owns an equity interest or which, together with the Company, is under common
control of a third person or entity.
 
(d) “Applicable Laws” means the legal requirements relating to the
administration of equity or incentive plans under applicable U.S. state
corporate laws, U.S. federal and applicable state securities laws, the Code, any
Stock Exchange rules or regulations and the applicable laws of any other country
or jurisdiction where Awards are granted under the Plan, as such laws, rules,
regulations and requirements shall be in place from time to time.
 
(e) “Award” means any Option, Stock Award, Restricted Stock, Stock Unit, Stock
Appreciation Right, or other incentive payable in shares of Common Stock as may
be designated by the Administrator from time to time.
 
(f) "Award Agreement" means a written or electronic instrument evidencing the
Award that contains such terms, conditions, limitations and restrictions as the
Administrator shall determine.
 
(g) “Board” means the Board of Directors of the Company.
 
(h) “Change in Control” means, unless otherwise designated in the Award
Agreement, the occurrence in a single transaction or in a series of related
transactions, one or more of the following events:
 
(i) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act ) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50%
of either (A) the then-outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of Directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (1) any acquisition
directly from the Company or any Subsidiary, (2) any acquisition by the Company
or any of its Subsidiaries, (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its
Subsidiaries, (4) any acquisition by an underwriter temporarily holding
securities pursuant to an offering of such securities or (5) any acquisition
pursuant to a transaction that complies with clauses (1), (2) and (3) of
subsection (iii); or
 

 
1

--------------------------------------------------------------------------------

 

(ii) During any twelve-month period, individuals who, as of the beginning of the
period, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a Director subsequent to the beginning of the period whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the Directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
 
(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation (or similar corporate transaction) involving the Company, a sale
or other disposition of all or substantially all of the assets of the Company,
or the acquisition of assets or stock of another entity by the Company or any of
its Subsidiaries (each, a “Business Combination”), in each case, unless,
immediately following such Business Combination, (1) all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 51% of, respectively, the then-outstanding
shares of Common Stock (or, for a non-corporate entity, equivalent securities)
and the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of (A) the entity resulting from such Business
Combination (the “Surviving Entity”) or (B) if applicable, the ultimate parent
entity that directly or indirectly has beneficial ownership of all 80% or more
of the voting securities eligible to elect directors (or, for a non-corporate
entity, equivalent governing body) of the Surviving Entity (the “Parent
Entity”), in substantially the same proportion as their ownership, immediately
prior to the Business Combination, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities, as the case may be, (2) no Person
(other than any employee benefit plan (or related trust) sponsored or maintained
by the Surviving Entity or the Parent Entity) is or becomes the beneficial
owner, directly or indirectly, of 50% or more of the outstanding shares of
common stock or the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Entity (or, if there is no Parent
Entity, the Surviving Entity) except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors (or, for a noncorporate entity, equivalent governing
body) of the Parent Entity (or, if there is no Parent Entity, the Surviving
Entity) following the consummation of the Business Combination were members of
the Incumbent Board at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination.
 
This definition of Change in Control shall apply fully to Awards granted after
September 5, 2008, and shall apply to Awards granted before that date to the
extent the amendment does not impair the rights of the participants holding such
Awards.
 
(i) “Code” means the Internal Revenue Code of 1986, as amended.
 
(j) “Committee” means one or more committees or subcommittees appointed by the
Board in accordance with Section 4(a).
 

 
2

--------------------------------------------------------------------------------

 

(k) “Common Stock” means the Common Stock of the Company.
 
(l) “Company” means Onvia, Inc., a Delaware corporation.
 
(m) “Compensation Committee” means the Compensation Committee of the Board,
which shall be composed of two or more Directors, each of whom is a
"non-employee director" within the meaning of Rule 16b-3(b)(3) promulgated under
the Exchange Act, or any successor definition adopted by the Securities and
Exchange Commission, an “outside director” within the meaning of Section 162(m)
of the Code, or any successor provision thereto.
 
(n) “Consultant” means any person, including an advisor, who is engaged by the
Company or any Parent, Subsidiary or Affiliate to render services and is
compensated for such services, and any Director of the Company whether
compensated for such services or not.
 
(o) “Continuous Status as an Employee or Consultant” means the absence of any
interruption or termination of service as an Employee or Consultant.  Continuous
Status as an Employee or Consultant shall not be considered interrupted in the
case of:  (i) sick leave, (ii) military leave, (iii) any other leave of absence
approved by the Administrator; provided, however, that such leave is for a
period of not more than ninety (90) days, unless re-employment upon the
expiration of such leave is guaranteed by contract or statute, or unless
provided otherwise pursuant to Company policy adopted from time to time or
(iv) in the case of transfers between locations of the Company or between the
Company, its Subsidiaries, its Affiliates, or their respective successors.  For
purposes of the Plan, a change in status from an Employee to a Consultant or
from a Consultant to an Employee will not constitute an interruption of
Continuous Status as an Employee or Consultant.
 
(p) “Covered Employee” means a “covered employee” as that term is defined for
purposes of Section 162(m)(3) of the Code or any successor provision.
 
(q) “Director” means a member of the Board of Directors.
 
(r) “Employee” means any person, including officers and Directors, employed by
the Company or any Parent, Subsidiary or Affiliate of the Company, with the
status of employment determined based upon such minimum number of hours or
periods worked as shall be determined by the Administrator in its discretion,
subject to any requirements of the Code.  The payment of a director’s fee by the
Company to a Director shall not be sufficient to constitute “employment” of such
Director by the Company.
 
(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(t) “Fair Market Value” means, as of any date, the fair market value of Common
Stock determined as follows:
 
(i) If the Common Stock is listed on any established Stock Exchange, its Fair
Market Value shall be the closing sales price for such stock (or the closing
bid, if no sales were reported), as quoted on such exchange, or the exchange
with the greatest volume of trading in Common Stock for the last market trading
day prior to the time of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;
 

 
3

--------------------------------------------------------------------------------

 

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock for the last
market trading day prior to the time of determination, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or
 
(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.
 
(u) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code, as designated in the
applicable written option agreement.
 
(v)  “Named Executive” means any individual who, on the last day of the
Company’s fiscal year, is the chief executive officer of the Company (or is
acting in such capacity) or among the four most highly compensated officers of
the Company (other than the chief executive officer and, to the extent so
interpreted by the Internal Revenue Service, the chief financial officer).  Such
officer status shall be determined pursuant to the executive compensation
disclosure rules under the Exchange Act.
 
(w) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option, as designated in the applicable written option
agreement.
 
(x) “Option” means a stock option granted pursuant to the Plan.
 
(y) “Optioned Stock” means the Common Stock subject to an Option.
 
(z) “Optionee” means an Employee or Consultant who receives an Option.
 
(aa) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code, or any successor provision.
 
(bb) “Participant” means an Employee or Consultant who receives an Award.
 
(cc) “Performance Period” means the period of time during which the Performance
Criteria must be met in order to determine the degree of payout and/or vesting
with respect to an Award. The Administrator may establish different Performance
Periods for different Participants, and the Administrator may establish
concurrent or overlapping Performance Periods.
 
(dd) “Plan” means this Onvia, Inc. 2008 Equity Incentive Plan.
 
(ee) “Reporting Person” means an officer, Director, or greater than ten percent
(10%) stockholder of the Company within the meaning of Rule 16a-2 under the
Exchange Act, who is required to file reports pursuant to Rule 16a-3 under the
Exchange Act.
 

 
4

--------------------------------------------------------------------------------

 

(ff) “Restricted Stock” means an Award of shares of Common Stock granted under
Section 11, the rights of ownership of which may be subject to restrictions
prescribed by the Administrator.
 
(gg) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as the
same may be amended from time to time, or any successor provision.
 
(hh) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 15 of the Plan.
 
(ii) “Stock Appreciation Right” or “SAR” means a right granted under Section 12
to receive the excess of the Fair Market Value of a specified number of shares
of Common Stock over the grant price.
 
(jj) “Stock Award” means an Award of shares of Common Stock granted under
Section 11.
 
(kk) “Stock Exchange” means any stock exchange or consolidated stock price
reporting system on which prices for the Common Stock are quoted at any given
time.
 
(ll) “Stock Unit” means an Award denominated in units of Common Stock granted
under Section 11.
 
(mm) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code, or any successor provision.
 
(nn) “Substitute Awards” means Awards granted or shares of Common Stock issued
by the Company in assumption of, or in substitution or exchange for, awards
previously granted by an Acquired Entity.
 
(oo) “Tax Date” means the date that the amount of tax to be withheld is to be
determined.
 
(pp) “Ten Percent Holder” means a person who owns stock requesting more than 10%
of the voting power of all classes of stock of the Company or any Parent or
Subsidiary.
 







 
5

--------------------------------------------------------------------------------

 
